DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on 6 September 2022 has been entered. Claim(s) 13-21, 23-29 and 33-35 remain pending in this application. Claim(s) 1-12, 22 and 30-32 have been cancelled. 
The amendments to the claims have overcome the claim objections set forth in the office action mailed 21 July 2022.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 13-21, 23-29 and 33-35 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Regarding Claims 13 and 35, the limitation “the axis of the second injection duct intersecting a central longitudinal axis of the cylindrical container of the combustion chamber” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. The specification does not describe the requirement of the axis of the second injection duct intersecting the longitudinal axis of the cylindrical container of the combustion chamber nor do the drawings identify the longitudinal axis and depict the intersection.  It is further noted that the second injection duct may be perpendicular to the cylindrical container and the duct may be perpendicular to the longitudinal axis of the cylindrical container while the axis of the duct is not intersecting the longitudinal axis of the cylindrical container.  Therefore the discussion of the cylindrical container having a longitudinal axis and the second injection duct being perpendicular to the cylindrical walls does not provide inherent support for the claimed limitation. Therefore the limitation is considered new matter.

Claims 14-21, 23-29 and 33-34 depend from Claim 13 and are rejected accordingly.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16, 21, 23-26 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmer (Non-Patent Literature - Propulsion for CubeSats), hereinafter Lemmer, as evidenced by Wikipedia (Non-Patent Literature – CubeSat), hereinafter Wikipedia, in view of Ollier (WIPO Publication WO 2016/116450 – Translation Provided), hereinafter Ollier.

Regarding Independent Claim 13, Lemmer discloses a space propulsion system (Page 241, Section - 7.2 Bi-propellant – the Hydros propulsion system is a space propulsion system), comprising: 
 combustion chamber (Page 241, Section - 7.2 Bi-propellant, Line 14 – the gases from electrolysis are combusted in the thruster therefore the location of combustion is a combustion chamber), and 
a supersonic nozzle (Page 239, Section – 7. Chemical Propulsion Systems, Lines 4-5 – the reaction products from the combustion are accelerated through a supersonic nozzle), 
the space propulsion system being configured for providing propulsion of a satellite (Title and Page 231, Section – 1. Introduction, Line 1 – the propulsions system is for a CubeSat which is a satellite).
Lemmer does not explicitly disclose the combustion chamber being comprised of a cylindrical container having cylindrical walls extending from a first end to an opposite second end
the first end being provided with a first injection duct arranged at a tangent to the cylindrical walls, the first injection duct for injection of oxygen serving as a combustion agent, hydrogen serving as a fuel and/or a mixture thereof, in a direction tangential to said cylindrical walls so as to induce a helical combustion path in the combustion chamber; 
a discharge duct connected, at another tangent, to the cylindrical walls at the opposite end , the discharge duct arranged in a direction tangential to said cylindrical walls so as to receive and direct said helical combustion path;
the supersonic nozzle connected to said discharge duct for discharging the combustion products in the combustion chamber,
a second injection duct provided perpendicular to the cylindrical walls of the combustion chamber and parallel to the plane of the first end, wherein the axis of the second injection duct intersecting a central longitudinal axis of the cylindrical container of the combustion chamber and a position of the second injection duct is such that an inlet in the combustion chamber take place at the inlet of the first injection duct, so the a gaseous flow injected through the first injection duct intersects another gaseous flow injection through the second injection duct, the second injection duct for injection of the hydrogen or the oxygen in a direction perpendicular to said cylindrical walls.
However, Ollier teaches a space propulsion system (Paragraph 0130 – the system is used as a propulsion system) comprising:
a combustion chamber, C1, the combustion chamber being comprised of a cylindrical container (Figures 1b and 7 – the combustion chamber, C1, is a cylindrical container) having cylindrical walls, 4, extending from a first end to an opposite second end (Figures 1b and 7 – the cylindrical wall, 4, extends from a first end that is with the injection ducts/channels, 6 and 8, to the opposing second end with the discharge duct, 10);
the first end being provided with a first injection duct, 6, arranged at a tangent to the cylindrical walls (Figures 1b and 7 – Paragraph 0050 – the injection duct, 6, is arranged tangentially to the combustion chamber walls), the first injection duct for injection of oxygen as a combustion agent (Paragraph 0065 – the injection duct, 6, provides O2 gas, which is a combustion agent to the combustion chamber), in a direction tangential to said cylindrical walls so as to induce a helical combustion path in the combustion chamber (Paragraph 0065 – the orientation of the injection duct creates a vortex/helical movement in the combustion chamber);
a discharge duct, 10, connected, at another tangent, to the cylindrical walls at the opposite end (Figure 7 – Paragraph 0050 – the exhaust duct, 10, is tangent to the walls of the combustion chamber at the second end), the discharge duct arranged in a direction tangential to said cylindrical walls so as to receive and direct said helical combustion path (Figure 7 - Paragraph 0065 – the exhaust duct, 10, is arranged along a tangential direction to the wall, 4, and evacuates the gases from the combustion chamber, therefore it receives and directs the helical/vortex flow path),
a second injection duct, 8, provided perpendicular to the cylindrical walls of the combustion chamber (Figures 1b and 7 – Paragraph 0050 – the second injection duct, 8, is arranged such that it is perpendicular to the cylindrical walls of the combustion chamber) and parallel to the plane of the first end (Figure 1a and 1b – the cross-sections show that the second injection duct, 8, extends parallel to the plane of the first end of the combustion chamber) and a position of the second injection duct is such that an inlet in the combustion chamber takes place at the inlet of the first injection duct (Figure 7 – the inlet of the second injection duct, 8, to the combustion chamber, C1, is at the inlet of the first injection duct, 6, to the combustion chamber, C1), so that a gaseous flow injected through the first injection duct intersects another gaseous flow injected through the second injection duct (Figures 1A, 1B and Figure 7 – the orientation of the first injection duct, 6, and the second injection duct, 8, are such that they are in the same plane and the injection axis of each intersect, therefore the flow injected by each would intersect – See annotated figure below for clarification), the second injection duct for injection of the hydrogen in a direction perpendicular to said cylindrical walls (Figures 1 band 7 – Paragraphs 0030, 0050 and 0060 – the second injection duct, 8, injects the hydrogen in a direction perpendicular to the cylindrical wall).

    PNG
    media_image1.png
    480
    560
    media_image1.png
    Greyscale

Figure 1- Annotated Figure from Ollier

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Lemmer by making the propulsion system include the combustion chamber being comprised of a cylindrical container having cylindrical walls extending from a first end to an opposite second end; the first end being provided with a first injection duct arranged at a tangent to the cylindrical walls, the first injection duct for injection of oxygen as a combustion agent, in a direction tangential to said cylindrical walls so as to induce a helical combustion path in the combustion chamber; a discharge duct connected, at another tangent, to the cylindrical walls at the opposite end, the discharge duct arranged in a direction tangential to said cylindrical walls so as to receive and direct said helical combustion path and having the discharge duct lead to the supersonic nozzle, a second injection duct provided perpendicular to the cylindrical walls of the combustion chamber and parallel to the plane of the first end, wherein a position of the second injection duct is such that an inlet in the combustion chamber takes places at the inlet of the first injection duct, so that a gaseous flow injected through the first injection duct intersects another gaseous flow injected through the second injection duct, the second injection duct for injection of the hydrogen in a direction perpendicular to said cylindrical walls, as taught by Ollier, thus making the supersonic nozzle connected to said discharge duct for discharging the combustion products in the combustion chamber in order to increase the stay of the gases through swirling and turbulent movement in the combustion chamber, which makes it possible to obtain complete combustion of the gases (Ollier – Paragraph 0012,).
Lemmer in view of Ollier, as discussed so far, do not disclose the axis of the second injection tube intersecting a central longitudinal axis of the cylindrical container of the combustion chamber.
However, Ollier teaches the second injection duct, 8, is located perpendicular to the combustion chamber such that its axis is proximate to intersecting the longitudinal axis of the cylindrical container of the combustion chamber (Figure 1b – the second injection duct, 8, has a central axis that passes at least near the central longitudinal axis located in the center of the cylindrical container, 4) and the second injection duct is located at the end of the combustion chamber opposite the discharge duct (Figures 1b and 7 – Paragraphs 0049 and 0050 – the second injection duct, 8, is placed such that is perpendicular to the combustion chamber, 4, and at the opposite end of the discharge duct, 10) and thus has a finite number of possible positions.
Further, Ollier teaches the orientation of the supply ducts may be changed at the end of the combustion chamber opposite the exhaust duct (Paragraphs 0048, 0050 and 51 – multiple orientations of the supply channels are possible to achieve the desired turbulence in the combustion chamber).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Lemmer in view of Ollier by locating the second injection duct such that the axis of the second injection tube intersects a central longitudinal axis of the cylindrical container of the combustion chamber since it has been held that choosing from a finite number of identified, predictable solutions (in the instant case, the location of the second injection duct is perpendicular to the axis of the combustion chamber and located at the end of the combustion chamber opposing the exhaust duct) with a reasonable expectation of success (Ollier teaches the orientation of the second injection duct may changed to effect the desired turbulence) would have been “obvious to try” and therefore was an obvious extension of the prior art teachings , KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding Claims 14 and 25, Lemmer in view of Ollier disclose the invention as claimed and discussed above.
Lemmer in view of Ollier, as discussed so far, do not disclose (Claim 14) wherein the cylindrical walls have a deposition of catalytic material on an inside surface of the cylindrical walls;
(Claim 25) said deposition of catalytic material comprises mainly Platinum.
However, Ollier further teaches the cylindrical walls have a deposition of catalytic material on an inside surface of the cylindrical walls (Paragraph 0058 – the walls of the combustion chamber are deposited with platinum (Claim 25) on the inside surface).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of (Claim 14) the cylindrical walls having a deposition of catalytic material on an inside surface of the cylindrical walls, and (Claim 25) said deposition of catalytic material comprises mainly Platinum, as taught by Ollier, into the device of Lemmer in view of Ollier, as discussed above, for the same reasons as discussed above for Claim 13.

Regarding Claim 15, Lemmer in view of Ollier disclose the invention as claimed and discussed above.
Lemmer further discloses an electrolytic system (Page 241, Section - 7.2 Bi-propellant – the Hydros system uses electrolysis and therefore has an electrolytic system), fed by an electric source (Page 241, Section - 7.2 Bi-propellant, Lines 18-19 – the electrolyzer receives power and therefore is fed power from an electric source), for division of water into oxygen and hydrogen (Page 241, Section - 7.2 Bi-propellant, Lines 11-14 – water is converted into oxygen and hydrogen gas).
Thus the combination of Lemmer in view of Ollier would result in the injection of the oxygen and the hydrogen in the first injection duct and in the second injection duct, respectively.

Regarding Claim 16, Lemmer in view of Ollier disclose the invention as claimed and discussed above.
Lemmer further discloses a water tank (Page 241, Section – 7.2 Bi-propellant, Lines 14-17 – the system has a tank for the water) to which an electrolytic system is associated (Page 241, Section – 7.2 Bi-propellant, Lines 12-17 – the water in the tank is converted into hydrogen and oxygen by electrolysis and therefore an electrolytic system associated with the water tank), fed by an electric source (Page 241, Section – 7.2 Bi-propellant, Lines 18-19 – the electrolytic system is fed power from an electric source), for the division of water into oxygen and hydrogen (Page 241, Section – 7.2 Bi-propellant, Lines 12-17 – the water in the tank is converted into hydrogen and oxygen by the electrolytic system).
Thus the combination of Lemmer in view of Ollier would result in the injection of the oxygen and the hydrogen in the first injection duct and in the second injection duct, respectively.

Regarding Claim 21, Lemmer in view of Ollier disclose the invention as claimed and discussed above.
Lemmer in view of Ollier, as discussed so far, do not disclose the first end of the cylindrical container is a first flat end  and the first injection duct is parallel to a plane of said first end.
However, Ollier teaches the first end of the cylindrical container is a first flat end (Figure 7 – the end of the combustion chamber, C1, that is near the injection ducts/channels, 6 and 8, is the first end, which is flat) and the first injection duct is parallel to a plane of said first end (Figure 7 – Paragraph 0050 – the injection duct, 6, is arranged parallel to the plane of the flat first end).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings the first end of the cylindrical container is a first flat end and the first injection duct is parallel to a plane of said first end, as taught by Ollier, into the device of Lemmer in view of Ollier, as discussed above, for the same reasons as discussed above for Claim 13.


Regarding Claim 23, Lemmer in view of Ollier, as discussed so far, disclose the invention as claimed and discussed above but do not disclose means for the ignition of said oxygen, said hydrogen and/or mixture thereof, comprising a deposition of catalytic material.
However, Ollier teaches means for the ignition of said oxygen, hydrogen and/or mixture thereof, comprising a deposition of catalytic material (Paragraphs 0058 and 0122 – the combustion catalyst is platinum which is used to combust the combustion agents).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the teachings of a means for the ignition of said oxygen, said hydrogen and/or mixture thereof, comprising a deposition of catalytic material, as taught by Ollier, into the device of Lemmer in view of Ollier, as discussed above, for the same reasons as discussed above for Claim 13.

Regarding Claim 24, Lemmer in view of Ollier, as discussed so far, disclose the invention as claimed and discussed above but do not disclose means for the ignition of said oxygen, said hydrogen and/or mixture thereof, comprising means for flashing an ignition spark.
However, Ollier teaches means for the ignition of said oxygen, said hydrogen and/or mixture thereof, comprising means for flashing an ignition spark (Paragraph 0060 – combustion is initiated by an electric arc, which is flashing an ignition spark).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the teachings of a means for the ignition of said oxygen, said hydrogen and/or mixture thereof, comprising means for flashing an ignition spark, as taught by Ollier, into the device of Lemmer in view of Ollier, as discussed above, for the same reasons as discussed above for Claim 13.

Regarding Claim 26, Lemmer in view of Ollier, as discussed so far, disclose the invention as claimed and discussed above but do not disclose the combustion chamber is implemented as one single piece, and the combustion chamber has only the openings necessary to the injection and discharge.
However, Ollier teaches the combustion chamber is implemented as one single piece (Figures 1A and 1B - Paragraph 0085 – the combustion chamber, C1, as shown in M1 is monolithic and therefore one piece), and the combustion chamber has only the openings necessary to the injection and discharge (Figures 1A and 1B – the combustion chamber, C1, only has openings for injection, 6 and 8, and discharge, 10).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the teachings of the combustion chamber is implemented as one single piece, and the combustion chamber has only the openings necessary to the injection and discharge, as taught by Ollier, into the device of Lemmer in view of Ollier, as discussed above, in order to allow for smaller length of the combustion chamber (Ollier – Paragraph 0014, Lines 1-4).

Regarding Claims 33 and 34, Lemmer in view of Ollier disclose the invention as claimed and discussed above. Lemmer further discloses the propulsions system in combination with a satellite having a weight of less than 1 kg (Page 232, Section – 3. Propulsion subsystems and performance, Lines 1-3 – the propulsion system is for a CubeSat, which as evidenced by Wikipedia in Section “Design”, Lines 21 and 25 belong to the genre of picosatellites which have a weight of 0.1 kg to 1 kg, therefore the satellite and propulsion system is less than 1 kg, (Claim 34) the weight of the satellite is less than 1 kg and therefore less than 10 kg).

Regarding Independent Claim 35, Lemmer discloses a space propulsion system (Page 241, Section - 7.2 Bi-propellant – the Hydros propulsion system is a space propulsion system) in combination with a satellite having a weight of less than 100 kg (Page 232, Section – 3. Propulsion subsystems and performance, Lines 1-3 – the propulsion system is for a CubeSat/satellite, which as evidenced by Wikipedia in Section “Design”, Lines 21 and 25 belong to the genre of picosatellites which have a weight of 0.1 kg to 1 kg, therefore the satellite and propulsion system is less than 100 kg),
the space propulsion system comprising:
an electrolytic system (Page 241, Section – 7.2 Bi-propellant, Lines 12-17 – water is converted into hydrogen and oxygen gas by electrolysis therefore there is an electrolytic system to convert the water), fed by an electric source (Page 241, Section – 7.2 Bi-propellant, Lines 18-19 – the electrolytic system is fed power from an electric source), for division of water into oxygen and hydrogen while in satellite orbit (Page 241, Section – 7.2 Bi-propellant, Lines 12-17 – the water is held in one tank and then converted into the gases for combustion, which occurs in orbit, therefore the division of the water occurs in orbit);
 combustion chamber (Page 241, Section - 7.2 Bi-propellant, Line 14 – the gases from electrolysis are combusted in the thruster therefore the location of combustion is a combustion chamber), and 
a supersonic nozzle (Page 239, Section – 7. Chemical Propulsion Systems, Lines 4-5 – the reaction products from the combustion are accelerated through a supersonic nozzle), 
the space propulsion system being configured for providing propulsion of a satellite (Title and Page 231, Section – 1. Introduction, Line 1 – the propulsions system is for a CubeSat which is a satellite).
Lemmer further discloses injecting into the combustion chamber oxygen from the electrolytic system (Page 241, Section – 7.2 Bi-propellant, Lines 12-17 – the oxygen gas made from the electrolytic system is combusted in a thruster/combustion chamber therefore it is injected into the combustion chamber) and injecting into the combustion chamber hydrogen from the electrolytic system (Page 241, Section – 7.2 Bi-propellant, Lines 12-17 – the oxygen gas made from the electrolytic system is combusted in a thruster/combustion chamber therefore it is injected into the combustion chamber)
Lemmer does not explicitly teach the combustion chamber being comprised of a cylindrical container having cylindrical walls extending from a first end to an opposite second end
the first end being provided with: 
i) a first injection duct arranged at a tangent to the cylindrical walls, the first injection duct for injection of oxygen, the oxygen being injected in a direction tangential to said cylindrical walls so as to induce a helical combustion path in the combustion chamber and
ii) a second injection duct provided perpendicular to the cylindrical walls of the combustion chamber with the axis of the second injection duct intersecting a central longitudinal axis of the cylindrical container of the combustion chamber, wherein the second injection duct is parallel to the plane of the first end, a position of the second injection duct being such that an inlet in the combustion chamber takes place at the inlet of the first injection duct, so that a gaseous flow injected through the first injection duct intersects another gaseous flow injected through the second injection duct, the second injection duct for injection of hydrogen, the hydrogen being injected in a direction perpendicular to said cylindrical walls;
a discharge duct connected, at another tangent, to the cylindrical walls at the opposite end , the discharge duct arranged in a direction tangential to said cylindrical walls so as to receive and direct said helical combustion path;
the supersonic nozzle connected to said discharge duct for discharging the combustion products in the combustion chamber.
However, Ollier teaches a space propulsion system (Paragraph 0130 – the system is used as a propulsion system) comprising:
a combustion chamber, C1 the combustion chamber being comprised of a cylindrical container (Figure 7 – the combustion chamber, C1, is a cylindrical container) having cylindrical walls, 4, extending from a first end to an opposite second end (Figure 7 – the cylindrical wall, 4, extends from a first end that is with the injection ducts/channels, 6 and 8, to the opposing second end with the discharge duct, 10);
the first end being provided with: 
a first injection duct, 6, arranged at a tangent to the cylindrical walls (Figure 7 – Paragraph 0050 – the injection duct, 6, is arranged tangentially to the combustion chamber walls), the first injection duct for injection oxygen (Paragraphs 0030, 0050 and 0060 – the injection duct, 6, provides O2 gas, which is a combustion agent/fuel to the combustion chamber), the oxygen being injected in a direction tangential to said cylindrical walls so as to induce a helical combustion path in the combustion chamber (Paragraph 0065 – the orientation of the injection duct creates a vortex/helical movement in the combustion chamber);
a second injection duct, 8, provided perpendicular to the cylindrical walls  of the combustion chamber(Figure 7 – Paragraph 0050 – the second injection duct, 8, is arranged such that it is perpendicular to the cylindrical walls of the combustion chamber), wherein the second injection duct is parallel to the plane of the first end (Figure 1a and 1b – the cross-sections show that the second injection duct, 8, extends parallel to the plane of the first end of the combustion chamber), a position of the second injection duct being such that an inlet in the combustion chamber takes place at the inlet of the first injection duct (Figure 7 – the inlet of the second injection duct, 8, to the combustion chamber, C1, is at the inlet of the first injection duct, 6, to the combustion chamber, C1), so that a gaseous flow injected through the first injection duct intersects another gaseous flow injected through the second injection duct (Figures 1A, 1B and Figure 7 – the orientation of the first injection duct, 6, and the second injection duct, 8, are such that they are in the same plane and the injection axis of each intersect, therefore the flow injected by each would intersect – See annotated figure below for clarification), the second injection duct for injection of hydrogen, the hydrogen being injected in a direction perpendicular to said cylindrical walls (Figure 7 – Paragraphs 0030, 0050 and 0060 – the second injection duct, 8, injects the hydrogen in a direction perpendicular to the cylindrical wall)
a discharge duct, 10, connected, at another tangent, to the cylindrical walls at the opposite end (Figure 7 – Paragraph 0050 – the exhaust duct, 10, is tangent to the walls of the combustion chamber at the second end), the discharge duct arranged in a direction tangential to said cylindrical walls so as to receive and direct said helical combustion path (Figure 7 - Paragraph 0065 – the exhaust duct, 10, is arranged along a tangential direction to the wall, 4, and evacuates the gases from the combustion chamber, therefore it receives and directs the helical/vortex flow path).

    PNG
    media_image1.png
    480
    560
    media_image1.png
    Greyscale

Figure 2- Annotated Figure from Ollier

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Lemmer by making the propulsion system include the combustion chamber being comprised of a cylindrical container having cylindrical walls extending from a first end to an opposite second end the first end being provided with: i) a first injection duct arranged at a tangent to the cylindrical walls, the first injection duct for injection of oxygen, the oxygen being injected in a direction tangential to said cylindrical walls so as to induce a helical combustion path in the combustion chamber and ii) a second injection duct provided perpendicular to the cylindrical walls of the combustion chamber, wherein the second injection duct is parallel to the plane of the first end, a position of the second injection duct being such that an inlet in the combustion chamber takes place at the inlet of the first injection duct, so that a gaseous flow injected through the first injection duct intersects another gaseous flow injected through the second injection duct, the second injection duct for injection of hydrogen, the hydrogen being injected in a direction perpendicular to said cylindrical walls; a discharge duct connected, at another tangent, to the cylindrical walls at the opposite end , the discharge duct arranged in a direction tangential to said cylindrical walls so as to receive and direct said helical combustion path and having the discharge duct lead to the supersonic nozzle, as taught by Ollier, thus making the supersonic nozzle connected to said discharge duct for discharging the combustion products in the combustion chamber in order to increase the stay of the gases in the combustion chamber, which makes it possible to obtain complete combustion of the gases (Ollier – Paragraph 0012, Lines 2-3).
Lemmer in view of Ollier, as discussed so far, do not disclose the axis of the second injection tube intersecting a central longitudinal axis of the cylindrical container of the combustion chamber.
However, Ollier teaches the second injection duct, 8, is located perpendicular to the combustion chamber such that its axis is proximate to intersecting the longitudinal axis of the cylindrical container of the combustion chamber (Figure 1b – the second injection duct, 8, has a central axis that passes at least near the central longitudinal axis located in the center of the cylindrical container, 4) and the second injection duct is located at the end of the combustion chamber opposite the discharge duct (Figures 1b and 7 – Paragraphs 0049 and 0050 – the second injection duct, 8, is placed such that is perpendicular to the combustion chamber, 4, and at the opposite end of the discharge duct, 10) and thus has a finite number of possible positions.
Further, Ollier teaches the orientation of the supply ducts may be changed at the end of the combustion chamber opposite the exhaust duct (Paragraphs 0048, 0050 and 51 – multiple orientations of the supply channels are possible to achieve the desired turbulence in the combustion chamber).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Lemmer in view of Ollier by locating the second injection duct such that the axis of the second injection tube intersects a central longitudinal axis of the cylindrical container of the combustion chamber since it has been held that choosing from a finite number of identified, predictable solutions (in the instant case, the location of the second injection duct is perpendicular to the axis of the combustion chamber and located at the end of the combustion chamber opposing the exhaust duct) with a reasonable expectation of success (Ollier teaches the orientation of the second injection duct may changed to effect the desired turbulence) would have been “obvious to try” and therefore was an obvious extension of the prior art teachings , KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claims 17, 20 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmer in view of Ollier as applied to claims 13, 14 and 15 above, and further in view of Grant (U.S. Patent No. 3,490,235), hereinafter Grant.

Regarding Claim 17, Lemmer in view of Ollier disclose the invention as claimed and discussed above.
Lemmer further discloses a water tank (Page 241, Section – 7.2 Bi-propellant, Lines 14-17 – the water is contained in a tank) having an electrolytic system (Page 241, Section – 7.2 Bi-propellant, Lines 12-18 – the electrolyzer is an electrolytic system), fed by an electric source (Page 241, Section – 7.2 Bi-propellant, Lines 12-18 – the power fed to the electrolyzer is from an electric source), for division of water into the oxygen and the hydrogen (Page 241, Section – 7.2 Bi-propellant, Lines 12-18 – the electrolyzer is an electrolytic system converts the water into hydrogen and oxygen).
Lemmer in view of Ollier, as discussed so far, do not disclose the injection of the oxygen and the hydrogen in a mixture in the first injection duct or the electrolytic system inside the water tank.
However, Ollier further teaches the injection of a mixture of combustion gas and oxidizing gas, i.e. hydrogen and oxygen, is done through only the tangential injection duct (Paragraphs 0049 and 0053).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of injecting the oxygen and the hydrogen in a mixture in the first injection duct, as taught by Ollier, into the device of Lemmer in view of Ollier, as discussed above, for the same reasons as discussed for Claim 13 above.
Lemmer in view of Ollier, as discussed so far, do not disclose the electrolytic system inside the water tank.
However, Grant teaches a propulsion system (Figure - Column 1, Lines 61-64 – the system is for a propulsion system for a space craft) with a water tank (10) having an electrolytic system inside thereof (Figure - Column 1, Lines 70 – Column 2, Line 1 – the system includes an electrolytic gas generator/electrolytic system that is inside of the tank to generate hydrogen and oxygen).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Lemmer in view of Ollier by placing the electrolytic system inside of the water tank, as taught by Grant, in order to conveniently maintain water in a liquid state and use the hydrogen-oxygen products of electrolysis for propulsion thereby making a highly reliable and relatively low weight system (Grant – Column 1, Lines 50-60).

Regarding Claims 20 and 28-29, Lemmer in view of Ollier disclose the invention as claimed and discussed above. 
Lemmer further discloses (Claims 20 and 28) an electric source (Page 241, Section – 7.2 Bi-propellant, Lines 18-19 – the electrolytic system is fed power from an electric source).
Lemmer in view of Ollier, as discussed so far, do not disclose said electric source comprises a battery.
However, Grant teaches a propulsion system (Figure - Column 1, Lines 61-64 – the system is for a propulsion system for a space craft) with an electrolytic system (Column 1, Lines 70 – Column 2, Line 1 – the system includes an electrolytic gas generator/electrolytic system), fed by an electric source, 50,  wherein said electric source comprises a battery (Column 2, Lines 56-59 and Column 3, Lines 42-47 – the power source, 50, is connected to and receives energy from solar panels and therefore would be a solar battery as it is a source that stores the energy from the solar panels and provides it as direct current to the electrolysis system).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the electric source to be a battery, as taught by Grant, in order to store the electrical energy to be used as needed.

Claims 18-19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmer in view of Ollier as applied to claims 15 and 16 above, and further in view of Zimmermann (U.S. Patent No. 5,279,484), hereinafter Zimmermann, and Grant.

Regarding Claims 18 and 27, Lemmer in view of Ollier disclose the invention as claimed and discussed above. 
Lemmer in view of Ollier do not disclose the electrolytic system feeds respective oxygen tank and hydrogen tank, connected to the combustion chamber by valve.
However, Zimmermann teaches a propulsion system (Figure 1 - Column 1, Line 17) with an electrolytic system, 14, for the division of water into oxygen and hydrogen (Figure 1 – Column 2, Lines 42-45 – the electrolyzer/electrolytic system divides water into hydrogen and oxygen) wherein the electrolytic system feeds respective oxygen tank and hydrogen tank (Figure 1 – the electrolytic system feeds oxygen to an oxygen tank, 16, and hydrogen to the hydrogen tank, 18).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Lemmer in view of Ollier by including an oxygen tank and a hydrogen take and making the electrolytic system feed respective the oxygen tank and hydrogen tank, as taught by Zimmermann, in order to provide the hydrogen and oxygen for propulsion while allowing for excess oxygen to be employed for other purposes and maintaining hydrogen and oxygen in a range to enable a long thruster life (Zimmermann – Column 2, Lines 1-6).
Lemmer in view of Ollier and Zimmermann do not disclose the hydrogen and oxygen tanks connected to the combustion chamber by valves.
However, Grant teaches a propulsion system (Figure - Column 1, Lines 61-64 – the system is for a propulsion system for a space craft) with an electrolytic system (Column 1, Lines 70 – Column 2, Line 1 – the system includes an electrolytic gas generator/electrolytic system), fed by an electric source, 50; the hydrogen and oxygen supply connected to the combustion chamber by valves (Figure  - the supply of oxygen, 32, and hydrogen, 34, are connected to the combustion chamber, 74, by valves, 36 and 38).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Lemmer in view of Ollier and Zimmerman by having the hydrogen and oxygen supply, i.e. the tanks disclosed by Lemmer in view of Ollier and Zimmermann, connected to the combustion chamber by valves, as taught by Grant, in order to conveniently maintain water in a liquid state and use the hydrogen-oxygen products of electrolysis for propulsion with a highly reliable and relatively low weight system (Grant – Column 1, Lines 50-60).

Regarding Claim 19, Lemmer in view of Ollier, Zimmerman and Grant disclose the invention as claimed and discussed above. 
 Lemmer in view of Ollier, Zimmerman and Grant, as discussed so far, do not disclose wherein the electrolytic system has two branches respectively with an anode and a cathode, for bubbling gaseous oxygen and hydrogen separately.
However, Grant teaches the electrolytic system has two branches (Figure – the electrolytic system has two branches, i.e. two chamber, 28 and 30, and feed lines, 32 and 34) respectively with an anode (56 and 54) and a cathode (58), for bubbling gaseous oxygen and hydrogen separately (Figure – the oxygen is bubbled in the chamber, 28, and hydrogen is bubbled in the chamber, 30, therefore they are bubbled separately).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Lemmer in view of Ollier, Zimmerman and Grant by altering the electrolytic system such that it has two branches respectively with an anode and a cathode, for bubbling gaseous oxygen and hydrogen separately, as taught by Grant, for the same reasons as discussed above for Claim 18.

Response to Arguments
Applicant's arguments filed 6 September 2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the amended specification now provides support for the claim limitation “the axis of the second injection tube intersecting a central longitudinal axis of the cylindrical container ( 11) of the combustion chamber ( 10)” it is respectfully pointed out that while the amendments do provide support for positioning of the second injection duct in relation to the first injection duct, the amendment to the specification does not provide support for the very specific position of the second injection duct, such that the axis of the duct intersects with the longitudinal axis of the cylindrical chamber. In response to Applicant’s supporting test evidence it is noted that the evidence is considered to be arguments of the counsel, which as stated in MPEP 716.01(c) “cannot take the place of evidence in the record” In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is further noted that evidence submitted by the Applicant does not support the specific limitation as claimed.  According to Applicant’s evidence on Page 20 the description of Fig. 1a and 1b describe that the hydrogen inlet duct intersects with the axis of the cylinder but does not state that the axis of the hydrogen inlet duct intersects with the axis of the cylinder.  Further Applicant’s accompanying figures do not identify the axis of the duct or the longitudinal axis of the cylinder. It is respectfully pointed out a duct can intersect with the longitudinal axis regardless of the axis of the duct intersecting the longitudinal axis of the cylinder due to the duct having 3-demensional dimensions and the axis being only at a specific point.  Thus the duct can be offset by a small amount such that the axis of the duct does not intersect the longitudinal axis, but the duct still intersects the longitudinal axis.  A clarification of this is provided below in an annotated figure of Ollier and similar figure from Applicant’s evidence.  Thus Applicant’s evidence does not support the specific placement of the injection duct as argued.   

    PNG
    media_image2.png
    650
    649
    media_image2.png
    Greyscale


In response to Applicant’s argument that the location of the second injection duct such that the axis of the duct intersects the longitudinal axis of the cylinder it is respectfully pointed out that Applicant relies on the argument that that is an important, non-obvious feature that results from a specific arrangement along with the cited supporting evidence, but as discussed above, the supporting evidence does not support Applicant’s argument.  As discussed above, the evidence does not address the specific location of axis of the duct intersecting the longitudinal axis of the cylinder and thus is not applicable in establishing unexpected results due to the claimed positioning.  Therefore the rejection using obvious to try is proper.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                       /KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741